UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________

CIRITO CORDERO,

                         Petitioner,         DECISION AND ORDER
                                             No. 1:15-cv-00383(JJM)(MAT)
     -vs-

CHRISTOPHER MILLER,

                    Respondent.
________________________________

I.   Introduction

     This is habeas corpus proceeding pursuant to 28 U.S.C. § 2254

commenced by pro se petitioner Cirito Cordero (“Petitioner”). On

July 9, 2018, the Court adopted the Report and Recommendation of

Magistrate    Judge      Jeremiah      M.    McCarthy    recommending    that

Petitioner’s request for a writ of habeas corpus be denied, and

that no certificate of appealability should issue. The Court also

denied    Petitioner’s    requests     for   a   stay,   the   appointment   of

counsel, the expansion of the record, and for discovery. Petitioner

has now filed a pleading styled as an “Application for Reargument,

Amendment, Reconsideration and Renewal Pursuant to Rules 50(b),

52(b), 59(a) and 59(e) of the Federal Rules of Civil Procedure,

and/or For Local Rule 4l(b) Notice Relative to My Objections”

(hereinafter, “motion for reconsideration”). Respondent has filed

an affidavit in opposition, and Petitioner has filed a reply. For

the reasons discussed below, the motion for reconsideration is

denied.

                                       -1-
II.    Standard of Review

       As an initial matter, the Court addresses the proper standard

of review for Petitioner’s motion. Although he cites Rules 50(b)

and 52(b) of the Federal Rules of Civil Procedure, the Court finds

that neither of these rules are applicable to this matter. Rule

50(b) is inapplicable, as there has been no jury trial in this

habeas proceeding. Rule 52(b) likewise is inapplicable because this

matter was not tried on the facts without a jury or with an

advisory jury in federal court.        Petitioner also cites Rules 59(a)

and 59(c) of the Federal Rules of Civil Procedure. Rule 59(a) does

not apply because, again, there was no trial in this federal habeas

proceeding. Rule 59(c) also does not apply because it pertains to

a motion for a new trial under Rule 59(a), which, as previously

stated, is inapplicable here.

       However, the Court finds that Rule 59(e), which deals with

motions to alter or amend the judgment, has applicability here.

Petitioner, pursuant to the prison mailbox rule, filed his motion

on    August   3,   2018,   within   Rule   59(e)’s   28-day   time   period.1

Therefore, the Court will evaluate Petitioner’s motion pursuant to

Rule 59(e).

       “There are four basic grounds upon which a Rule 59(e) motion

may be granted. First, the movant may demonstrate that the motion


       1

      Judgment dismissing the petition was entered on July 10, 2018. The 28-day
period for filing a Rule 59(e) motion ended on Tuesday, August 7, 2018.

                                      -2-
is necessary to correct manifest errors of law or fact upon which

the judgment is based. . . . Second, the motion may be granted so

that the moving party may present newly discovered or previously

unavailable     evidence.          Third,   the   motion    will   be    granted     if

necessary to prevent manifest injustice. . . . Fourth, a Rule 59(e)

motion may be justified by an intervening change in controlling

law.”   11    FED.    PRAC.    &    PROC.    CIV.,    Grounds    for    Amendment    or

Alteration of Judgment, § 2810.1 (3d ed.) (footnotes omitted). The

standard for granting a motion for reconsideration is “strict[,]”

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995), and

such a motion “should not be granted where the moving party seeks

solely to relitigate an issue already decided[.]” Id.

III. Discussion

     Petitioner contends that the Court “summarily adopted” the

report and recommendation without giving him an opportunity to file

the objections “which the previous orders of this Court implicitly

agreed could only be filed after the Stay and Abeyance application

had been resolved.” Motion for Reconsideration (“Mot.”) (Docket No.

37), ¶ 22. Petitioner does not point to any specific orders, let

alone   any    language       in    such    orders,   which     could    be   read   as

“implicitly”         stating       that     objections     to    the     report      and

recommendation could only be filed after his stay motion had been

resolved. This contention is unfounded on the present record.




                                            -3-
      Here, Judge McCarthy’s report and recommendation was filed on

May 4, 2017. Over the next year, Petitioner requested and received

four (4) extensions of time to file objections to the report and

recommendation, the last of which required him to file objections

by December

14, 2017. Instead of filing objections, on December 14, 2017,

Petitioner filed an amended petition, a motion for a stay, and a

motion to appoint counsel (Docket Nos. 28). On February 12, 2018,

he filed a motion for an extension of time to file a supplemental

stay and abeyance motion (Docket No. 29). The Court (Arcara, D.J.)

granted (Docket No. 30) Petitioner’s request for an extension of

time up to and including April 15, 2018, in which to file his

supplemental stay and abeyance motion. Petitioner then filed a

motion for an extension of time to file a supplemental stay and

abeyance motion, which this Court granted on April 16, 2018 (Docket

No. 34). Petitioner was given until May 31, 2018, to file his

supplemental stay application.2

      Neither a supplemental stay application nor objections to the

report and recommendations were filed before July 9, 2018, the date

of this Court’s decision and order. Petitioner cites no authority

for his assertion that, in its July 9, 2018 decision and order

(Docket No. 35), “the Court failed to give [him] the required


      2

      Respondent indicates (Docket No. 39) that Petitioner filed four motions
between April 16, 2018, and May 31, 2018; however, there are no motions on the
docket during that time period.

                                     -4-
notice, under      Local    Rule       41(b),      to   have   [his]        objections to

Magistrate McCarthy’s Report and Recommendation within 30 days of

the denial of [his] stay and abeyance application.”                            Mot. ¶ 22.

Petitioner was given ample extensions of time, spanning over a

year-long    period,       to        file    objections        to     the     report    and

recommendations,     but        he    did   not    do   so.    And,    after    his    last

extension    of   time     to    file       objections    had       expired,    he     never

requested an additional extension of time. His assertion in his

stay motion that he required a stay in order to file meaningful

objections did not suffice and, in any event, was legally and

factually without basis.

IV.   Conclusion

      For   the   foregoing          reasons,      Petitioner’s       “Application      for

Reargument, Amendment, Reconsideration and Renewal Pursuant to

Rules 50(b), 52(b), 59(a) and 59(e) of the Federal Rules of Civil

Procedure, and/or For Local Rule 4l(b) Notice Relative to My

Objections” is denied. Because Petitioner has failed to make a

substantial showing of the denial of a constitutional right, 28

U.S.C. § 2253(c)(2), no certificate of appealability shall issue.

The Court certifies, pursuant to 28 U.S.C. § 1915(a), that any

appeal from this order would not be taken in good faith. Therefore,




                                             -5-
leave to proceed in forma pauperis on appeal is denied.

     IT IS SO ORDERED.

                                      s/ Michael A. Telesca


                                HONORABLE MICHAEL A. TELESCA
                                United States District Judge

DATED:    October    , 2018
          Rochester, New York




                                -6-
